not demonstrated that the information regarding his juvenile commitment
                     was obtained from sealed records." While Morris argues that the district
                     court's conclusion that he has violence in his background was based upon
                     untrue assumptions put forth by the prosecutor, Morris has not
                     demonstrated that the district court relied solely on impalpable or highly
                     suspect evidence, see Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                     (1976), as his adult criminal history includes convictions for violent
                     offenses. Accordingly, we conclude that the district court did not abuse its
                     discretion at sentencing, and we
                                 ORDER the judgment of conviction AFFIRMED.




                                                           CLA.A.ctsr, J.
                                                        Parraguirre


                                                                                        J.
                                                        Saitta


                     cc: Hon. Jerome Polaha, District Judge
                          Washoe County Alternate Public Defender
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




                         'Notably, Morris cites to Nevada statutes regarding a California
                     commitment.

SUPREME COURT
           OF
     NEVADA
                                                          2
(0) 1947        em
                                                                                                    ft13.1%